UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4967


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LESLIE DOMINIC MUSGROVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:11-cr-00016-JPB-DJJ-11)


Submitted:   September 27, 2013           Decided:   October 30, 2013


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorwin J. Wolfe, WOLFE LAW FIRM, Elkins, West Virginia, for
Appellant. William J. Ihlenfeld, II, United States Attorney,
Shawn   Angus   Morgan,   Assistant   United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leslie Dominic Musgrove was convicted of conspiracy to

possess with intent to distribute and to distribute cocaine and

methamphetamine in violation of 21 U.S.C. § 846 (2006) and of

aiding and abetting the possession with intent to distribute

more   than    500   grams   of    cocaine   in    violation     of   21   U.S.C.A.

§§ 841(a)(1), (b)(1)(B) (West 2006 & Supp. 2013).                     He received

concurrent     360-month     sentences.        Musgrove    now    appeals.            We

affirm.

                                        I

              Musgrove   contends     that   the   district      court     erred      in

denying the last of several motions for a continuance, claiming

that the denial prevented counsel from adequately preparing for

trial.    We review for abuse of discretion the district court’s

denial of a continuance.            United States v. Williams, 445 F.3d
724, 739 (4th Cir. 2006).            “[B]road discretion must be granted

trial courts on matters of continuances; only an unreasoning and

arbitrary     insistence     upon    expeditiousness      in    the   face       of   a

justifiable      request     for    delay    violates     the    right      to     the

assistance of counsel.”             Morris v. Slappy, 461 U.S. 1, 11-12

(1983)    (internal      quotation     marks      omitted).       Even      if     the

defendant can demonstrate an abuse of discretion, he also must

show that the denial of a continuance specifically prejudiced



                                        2
his case.     United States v. Hedgepeth, 418 F.3d 411, 423-24 (4th

Cir. 2005).

            We    hold   that    there       was   no   abuse    of   discretion.

Notably, counsel represented to the court that he was prepared

for trial and that the motion for a continuance was made at

Musgrove’s       insistence.      Given       counsel’s      representation,     we

cannot conclude that the motion for a continuance was justified.

Further, Mugrove only speculates that the outcome of trial would

have been different had the continuance been granted.

                                         II

             Musgrove contends that the district court erred when

it failed to compel the attendance of three defense witnesses.

In a witness list submitted to the court prior to trial, counsel

identified three witnesses as “probable.”                   Those witnesses were

subpoenaed,      and   they    testified      at   trial.       Counsel   did   not

request that the court issue subpoenas for the remaining three

witnesses, whose addresses were, according to the witness list,

unknown.     Because the court was not asked to do anything with

respect to securing the attendance of these witnesses, there was

no error.

                                      III

             Musgrove argues that the district court erred when it

declined to give a proposed jury instruction that described the

mechanics of a substantial assistance motion.                     We review for

                                         3
abuse of discretion the decision to give or to refuse to give a

jury instruction.         United States v. Sarwari, 669 F.3d 401, 410-

11 (4th Cir. 2012).              With respect to the refusal to give a

proffered instruction, we have stated:

     A district court commits reversible error . . . only
     when the instruction (1) was correct; (2) was not
     substantially covered by the court’s charge to the
     jury; and (3) dealt with some point in the trial so
     important,   that  failure   to  give   the  requested
     instruction seriously impaired the defendant’s ability
     to conduct his defense. . . . Moreover, we do not view
     a single instruction in isolation; rather we consider
     whether taken as a whole and in the context of the
     entire charge, the instructions accurately and fairly
     state the controlling law.

United States v. Passaro, 577 F.3d 207, 221 (4th Cir. 2009)

(internal quotation marks and citations omitted).

              We   hold   that   the    district         court   did   not   abuse   its

discretion in refusing Musgrove’s proffered instruction.                             The

charge given to the jury “substantially covered” the proffered

instruction because it emphasized that the jury was to consider

whether a witness had testified as he or she did in the hope of

gaining   a    benefit,    such    as   a       lesser    sentence.      Knowing     the

procedure involved in a substantial assistance motion would not

have assisted the jury in evaluating a witness’ motivation to

testify in a certain way.

                                            IV

              Musgrove    also    claims        that   the   district    court   erred

when it refused his pro se request to call prosecution witness

                                            4
Shawn     Rohrbaugh              at    sentencing.                   Information        supplied            by

Rohrbaugh        in     a     pretrial             debriefing         was    used    to        calculate

Musgrove’s relevant conduct.

               Under Fed. R. Crim. P. 32(i)(2), the sentencing court

“may permit the parties to introduce evidence on the objections

[to    the    presentence              investigation            report].”           The       Guidelines

provide       that      if       “any       factor         important         to   the         sentencing

determination is reasonably in dispute, the parties shall be

given    an    adequate           opportunity          to       present      information             to    the

court regarding that factor.”                         U.S. Sentencing Guidelines Manual

§ 6A1.3(a) (2011). The Guidelines contemplate the presentation

of    various     forms          of    evidence        on       disputed     factors,          including

statements       of         counsel         and     affidavits          of    witnesses.                  U.S.

Sentencing Guidelines Manual § 6A1.3 cmt. (2011).                                         Thus, while

“the    court     must           ensure       that        the    parties      have        an    adequate

opportunity       to        present         relevant        information           [on     a     disputed

issue],”       there        is    no    affirmative             requirement       that         the    court

allow live testimony.                   Id.        As the Tenth Circuit explained, “the

court is allowed broad discretion in deciding whether to permit

the introduction of testimony or other information.”                                                 United

States    v.     Gines,          964 F.2d 972,    977      (10th    Cir.      1992).             The

defendant does not have the right to introduce live testimony on

a     disputed        issue,          but     he     must       be    afforded       an       “adequate”



                                                      5
opportunity to present relevant information to the court.                           Id.

at 978.

            Here, the district court did not abuse its discretion

in   refusing     the     request   to     call          Rohrbaugh   at   sentencing.

Musgrove had the opportunity to dispute — and did dispute —

relevant    conduct     attributed        to       him    by    Rohrbaugh,   and    the

district court overruled his objection.                    Further, the court made

it clear that it would not credit anything Rohrbaugh might say

at sentencing, given the court’s opinion that Rohrbaugh had lied

at trial.

                                          V

            Musgrove’s offense level was increased by two points

for obstruction of justice based on his influencing Rohrbaugh’s

testimony and based on his attempts to influence the testimony

of prosecution witness Danielle Corbin.                     See USSG § 3C1.1.        The

court overruled Musgrove’s objection to the enhancement, finding

that obstruction of justice was established.                         Musgrove claims

that the enhancement constituted error.

            In    assessing    whether         a    sentencing       court   correctly

applied the Guidelines, we review the district court’s factual

findings    for   clear    error    and   its       legal      conclusions   de    novo.

United States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008).                         An

enhancement for obstruction of justice is proper if:



                                          6
     (1) the defendant willfully obstructed or impeded, or
     attempted to obstruct or impede, the administration of
     justice    with   respect    to   the    investigation,
     prosecution, or sentencing of the instant offense of
     conviction, and (2) the obstructive conduct related to
     (A) the defendant’s offense of conviction and any
     relevant conduct; or (B) a closely related offense.

USSG § 3C1.1.       An application note provides that the enhancement

should apply where a defendant is “threatening, intimidating, or

otherwise     unlawfully      influencing      a    co-defendant,       witness,      or

juror, directly or indirectly, or attempting to do so[.]”                          USSG

§ 3C1.1 cmt. n.4(A).

            At    Musgrove’s    request,      Rohrbaugh       wrote    a    letter    in

which he denied that he and Musgrove were involved in selling

drugs and that any telephone calls concerning methamphetamine

trafficking      were   between      himself       and   a    person       other   than

Musgrove.     This letter was contrary to the overwhelming evidence

at   trial.       Additionally,      Corbin        reported     to    the    probation

officer that Musgrove used third parties to threaten her in an

effort   to      stop   her   from    cooperating        with    authorities         and

testifying    against     Musgrove.      Under       these    circumstances,         the

enhancement for obstruction of justice was proper.

                                        VI

            We accordingly affirm.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the




                                        7
decisional process.   The motions to file a pro se brief and pro

se supplemental appendix are denied.

                                                        AFFIRMED




                                8